Citation Nr: 0906587	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-25 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for a neurological 
disorder of the right upper extremity.  

3.  Entitlement to service connection for an orthopedic 
disorder of the right upper extremity, characterized as 
osteoarthritis of the right shoulder.  

4.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Diabetic retinopathy is causally related to 
service-connected diabetes mellitus, type II.  

2.  A neurological disorder of the right upper extremity is 
not currently shown.  

3.  A chronic orthopedic disorder of the right upper 
extremity was not shown in service or for many years 
thereafter.  

4.  Osteoarthritis of the right shoulder is not related to 
active duty service or any incident therein.  


CONCLUSIONS OF LAW

1.  Diabetic retinopathy is due to, or the result of, 
service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303, 3.310 (2008).  

2.  A neurological disorder of the right upper extremity was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  

3.  An orthopedic disorder of the right upper extremity, 
characterized as osteoarthritis of the right shoulder, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  In 
order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of:  (1)  a 
current disability; (2)  a service-connected disability; and 
(3)  a medical nexus establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  Service 
connection is also granted for aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

An amendment to 38 C.F.R. § 3.310 became effective on 
October 10, 2006.  As the veteran filed his claim prior to 
that date, however, the older, more liberal version is 
applicable to the current appeal as the new version would 
have impermissible retroactive effect.  See VAOPGCPREC 
7-2003.  

Available service treatment records have been obtained and 
associated with the claims folder.  As all efforts to obtain 
any additional service treatment records have been exhausted, 
the RO, in December 2006, rendered a Formal Finding on the 
Unavailability of Federal Records.  In such circumstances, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Further, the Veteran's receipt of the Combat Infantryman 
Badge confirms his combat service in the Republic of Vietnam.  
In cases where, as here, a veteran claims service connection 
for an injury or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  

If a veteran was engaged in combat with the enemy, VA shall 
accept as sufficient proof of service connection satisfactory 
lay or other evidence of service incurrence, as long as the 
lay or other evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

VA cannot, however, simply assume that an in-service injury 
caused a veteran's subsequent development of a claimed 
disability.  Rather, the Board must determine, by competent 
evidence of record, whether a veteran's claimed disabilities 
are related to, or consistent with, his/her in-service 
combat-related trauma/injury.  

An Eye Disorder

To the extent that the Veteran claims an eye disorder as a 
refractory error, the Board notes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  Such 
conditions are part of a life-long defect, and are normally 
static conditions which are incapable of improvement or 
deterioration.  See VAOGCPREC 67-90 (1990) at 1.  Therefore a 
claim of defective vision is simply a refractory error of the 
eyes and a claim on this basis is denied.  

Notwithstanding the above, the Veteran has been diagnosed 
with diabetic retinopathy.  Available service treatment 
records are negative for complaints or treatment referable to 
a chronic eye disorder or any symptoms reasonably 
attributable thereto.  While post-service evidence does not 
pinpoint precisely when he was diagnosed with diabetic 
retinopathy, a VA outpatient eye consultation evaluation 
completed in July 2005 provides the first available competent 
evidence of a diagnosis of such a disorder.  Subsequent 
visual examinations confirm the presence of this disability.  

Further review of the claims folder indicates that service 
connection has been granted for diabetes mellitus, type II 
(10 percent, effective from April 2006).  According to a 
report of a VA diabetes mellitus examination conducted in 
July 2006, the Veteran was first diagnosed with diabetes in 
1986.  

Diabetic retinopathy is, by definition, associated with 
diabetes mellitus.  Of particular significance is the fact 
that the service-connected diabetes mellitus, type II was 
diagnosed almost 20 years prior to the approximate onset of 
diabetic retinopathy.  Based on this evidentiary posture, the 
Board finds that the benefit-of-the-doubt rule applies and 
that service connection for diabetic retinopathy, as 
secondary to the service-connected diabetes mellitus, 
type II, is warranted.  

A Neurological Disorder of the Right Upper Extremity

Available service treatment records are negative for 
complaints or treatment referable to a chronic neurological 
disorder of the right upper extremity or any symptoms 
reasonably attributable thereto.  Therefore, no chronic 
disorder of the right upper extremity was noted in service.

In addition, post-service medical records are negative for a 
diagnosed neurological disorder of the right upper extremity.  
In fact, a June 2006 VA peripheral nerves examination of the 
Veteran's right upper extremity was negative.  The examiner 
concluded that there were "[n]o symptoms or clinical 
findings in [the right] upper extremit[y] . . . to support a 
diagnosis of peripheral neuropathy in [the right] upper 
extremit[y]."  

Without a finding that the Veteran has a neurological 
disorder of his right upper extremity, service connection for 
such a disability cannot be awarded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability, there can be no valid claim).  
Consequently, the preponderance of the evidence is against 
the Veteran's claim for service connection for a neurological 
disorder of his right upper extremity, and the reasonable 
doubt doctrine is not for application.

An Orthopedic Disorder of the Right Upper Extremity,
Characterized as Osteoarthritis of the Right Shoulder

Service treatment records are negative for complaints or 
treatment referable to a chronic orthopedic disorder of the 
Veteran's right upper extremity or any symptoms reasonably 
attributable thereto.  As such, the evidence does not support 
a finding that an orthopedic disorder of the right upper 
extremity was incurred during active duty.  

This fact alone, however, does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with osteoarthritis of his right 
shoulder.  He retired from active duty in April 1973.  An 
April 2005 VA report of his medical problems includes 
osteoarthritis, as well as disorders of the bursae and 
tendons of the right shoulder.  A July 2006 VA outpatient 
treatment record notes that, due to complaints of right 
shoulder pain, he had recently undergone magnetic resonance 
imaging of that joint.  Advanced degenerative changes of the 
glenohumeral joint were shown.  

The Board emphasizes the multi-year gap between retirement 
from active duty service (April 1973) and the initial 
reported symptoms related to right shoulder pain more than 
three decades later (April 2005).  As such, the evidence does 
not support the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed osteoarthritis of the right shoulder to 
active duty, despite the Veteran's contentions to the 
contrary.  

Of particular significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no findings of chronic right upper extremity (including right 
shoulder) pathology and that the first diagnosis of arthritis 
of the Veteran's right shoulder occurred more than three 
decades after his discharge from service.  Moreover, no 
health care professional has established a nexus between 
active duty and his current right shoulder disorder.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for an orthopedic disability of the right 
upper extremity.  There is, therefore, no doubt to be 
otherwise resolved.  As such, the appeal is denied.  

With respect to both right upper extremity claims, the 
Veteran has asserted a continuity of neurological and 
orthopedic (e.g., pain) symptoms.  Indeed, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued neurological and orthopedic (e.g., pain) 
symptoms pertaining to his right upper extremity since 
service is inconsistent with the other evidence of record.  
Indeed, as the Board has discussed herein, service treatment 
records are absent of any pertinent findings.  Also, 
post-service evidence does not provide a current diagnosis of 
a neurological disability or reflect complaints or relevant 
orthopedic findings of the right upper extremity until more 
than three decades after active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

In reaching these decisions, the Board has also considered 
the lay statements of record.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).   Such 
competent evidence has been provided by the medical personnel 
who have examined and/or treated the Veteran during the 
current appeal and by service records obtained and associated 
with the claims folder.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective assertions of a diagnosis of a 
neurological disorder of his right upper extremity and his 
subjective contentions of an association between the current 
arthritis of his right shoulder and service combat duty.  In 
light of the above discussion, the Board concludes that the 
preponderance of the evidence is against these service 
connection claims and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Right Upper Extremity Claims.  Here, with regard to the 
claims for service connection for orthopedic and neurological 
disorders of the right upper extremity, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in May 2006 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed him of what evidence was required to 
substantiate these service connection issues and of his and 
VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the May 2006 
correspondence, the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter 
the RO effectively satisfied the remaining notice 
requirements with respect to these service connection issues.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the claims for service connection for orthopedic and 
neurological disorders of the right upper extremity has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained copies of records of pertinent VA 
medical care that the Veteran had received.  Available 
service treatment records have been obtained and associated 
with the claims folder.  In December 2006, the RO rendered a 
Formal Finding on the Unavailability of Federal Records.  In 
so doing, the RO noted that all efforts had been exhausted to 
procure any additional service treatment records and that, by 
an October 2006 letter, the Veteran had been notified of the 
unavailability of the additional service treatment records.  

In addition, the RO accorded the Veteran an opportunity to 
present testimony at a hearing before VA personnel.  Although 
he initially asked to present testimony before a decision 
review officer at the RO, he later cancelled the scheduled 
hearing and has not requested a new one.  

Given the lack of orthopedic pathology of the right upper 
extremity in service and for many years thereafter, as well 
as the absence of a current diagnosis of a neurological 
disorder of the right upper extremity, the Board finds that a 
remand for a VA examination relevant to these claims would 
unduly delay resolution.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to these service connection claims.  

Significantly, the Veteran has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of these service 
connection claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of these issues.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Eye Claim.  As has been discussed herein, the Board is 
granting in full the Veteran's claim for service connection 
for an eye disorder.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

Service connection for diabetic retinopathy is granted.  

Service connection for a neurological disorder of the right 
upper extremity is denied.  

Service connection for an orthopedic disorder of the right 
upper extremity, characterized as osteoarthritis of the right 
shoulder, is denied.  


REMAND

The Veteran maintains that he has developed bilateral hearing 
loss as a result of in-service noise exposure.  In this 
regard, the Board acknowledges that service treatment records 
are negative for complaints or findings referable to hearing 
loss.  

Service personnel records indicate that he served in the 
Republic of Vietnam from December 1971 to August 1972 and 
that his military occupational specialty was that of a light 
weapons infantryman.  He was awarded the SS Badge Rifle M-16 
as well as the Combat Infantryman Badge.  Because exposure to 
acoustic trauma is consistent with the circumstances, 
conditions, and hardships of the Veteran's Vietnam combat 
service in the present case, VA must presume the occurrence 
of that in-service injury.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

According to post-service medical records, at a March 2006 VA 
outpatient treatment session, the Veteran described hearing 
impairment since 1985.  He has been diagnosed with 
sensorineural hearing loss and currently wears hearing aids.  

He has not, however, been accorded a VA audiological 
examination.  Based on his presumed exposure to acoustic 
trauma during his service in Vietnam and the current 
diagnosis of sensorineural hearing loss, the Board finds that 
a remand of his bilateral hearing loss claim is necessary.  
Specifically, on remand, he should be accorded a VA 
audiological examination to determine the current nature, 
extent, and etiology of his bilateral hearing loss.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO, through the AMC, for the 
following actions:  

1.  Records of audiological treatment 
and evaluation that the Veteran has 
been accorded at the San Juan VA 
Medical Center since May 2007 should be 
obtained.  All available records should 
be associated with the claims folder.  

2.  Thereafter, the Veteran should be 
scheduled for a VA audiological 
examination to determine the nature, 
extent, and etiology of his bilateral 
hearing impairment.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies, including an 
audiological test, should be conducted.  
All pertinent hearing loss which is 
found on examination should be noted in 
the report of the evaluation.  

For any hearing loss diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service.  

3.  Following completion of the above, 
the issue of entitlement to service 
connection for bilateral hearing loss 
should be re-adjudicated.  If the 
decision remains adverse, the Veteran 
should be provided with an SSOC.  The 
SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


